     Case 18-29161           Doc 44 Filed 04/19/19 Entered 04/19/19 12:46:53                 Desc Main
                                      Document     Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS


In re:
                                                         Chapter 13
Franl Garcia, Jr; Kathy Garcia.;
                                                         Case No. 18-29161

                                                          Jack B Schmetterer
                Debtor(s).


                                      AMENDED NOTICE OF MOTION

         PLEASE TAKE NOTICE that on May 8, 2019 at 10:00am or as soon thereafter as counsel may be
 heard, I shall appear before the Honorable Judge Jack B Schmetterer presiding in courtroom 682, 219
 South Dearborn Street, IL usually occupied by his U.S. District Courthouse, and moved to present the
 attached motion.
                                                                           /s/ Eric Feldman


                                       CERTIFICATE OF SERVICE
         I hereby certify that on April 19, 2019, a copy of the foregoing Motion and accompanying Notice
  of Motion was filed electronically. Notice of this filing will be sent to the following parties through the
  Court’s Electronic Case Filing System. Parties may access this filing through the Court’s system.

  Frank Garcia, Jr. & Kathy Garcia represented by David Cutler
  4131 Main St.
  Skokie, IL 60076
  cutlerfilings@gmail.com

  Frank Garcia, Jr.
  226 Whitewood Dr.,
  Streamwood, IL 60107

  Kathy Garcia
  226 Whitewood Dr.,
  Streamwood, IL 60107

  Tom Vaughn, Trustee
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
                                                                  /s/ Eric Feldman
  Patrick S Layng, U.S. Trustee                                  Eric Feldman & Associates, P.C.
  Office of the U.S. Trustee, Region 11                          123 W. Madison, Ste. 1650
  219 S Dearborn St. Room 873                                    Chicago, IL 60602
